Citation Nr: 1723359	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for a neck condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from March 1961 to March 1986 and was awarded the National Defense Service Medal, the Vietnam Service Medal with three Bronze Stars, and Republic of Vietnam Campaign Medal. 

This matter is on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in February 2015.  A transcript of the hearing is of record.  

The Board notes that the Veteran's claim of entitlement to service connection for bilateral pes planus, previously on appeal, was granted in a May 2015 rating decision.  As such, that claim is considered to be resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200  (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Acquired psychiatric disorder

At the February 2015 DRO hearing, the Veteran reported he was first treated for depression in 2005 but had mental health issues in service, including disputes with supervisors, which led to increased drinking when stationed in Asia between 1971 to 1975.  The Veteran's wife also testified that the Veteran attempted suicide shortly after he retired from service in October 1986.  Service treatment records show treatment for and diagnoses of acute situational maladjustment, chronic anxiety, situational anxiety, mood oscillations, difficulties with supervisors and family, and lifelong anxiety, mild and cultural.  Post-service treatment records show mental health therapy notes for depressive disorder from April 2015 to May 2017.  

VA provided a mental disorders examination in May 2015 in effort to determine whether the Veteran's current depressive disorder and anxiety disorder were related to service.  After examining the Veteran, the examiner diagnosed him with depressive disorder, unspecified, and anxiety disorder, unspecified, under the DSM-V criteria.  She opined that the Veteran's psychiatric conditions were less likely than not caused by service.  She reasoned that service treatment records show the Veteran denied depression, suicide attempts, and severe problems with excessive worry and DSM-V criteria require clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Significantly, however, the examiner did not discuss whether the Veteran's in-service symptoms were causally related to his current diagnoses of depressive disorder or anxiety disorder, irrespective of whether they met the DSM-V criteria.  As the question is not whether the Veteran met the DSM-V criteria in service, but whether the current psychiatric disabilities are related to his in-service symptoms, the Board finds that this opinion is inadequate.  Based on the foregoing deficiencies, an addendum opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Neck condition

The Veteran also asserts that he has had neck pain since service.  At the February 2015 DRO hearing, the Veteran testified that he had neck problems in service for which he sought medical care.  He was prescribed massage, heat treatment, and a sponge collar.  Service treatment records show that in November 1961 the Veteran reported being hit on the shoulder while playing football and had pain and tenderness.  In May 1976, the Veteran reported pain at the nape of his neck possibly from sleeping in a bad position but left without being seen.  In February 1977, the Veteran reported again reported pain in his left shoulder, presented with tenderness, and was prescribed medication.  In April 1977, the Veteran reported neck pain from doing too much reading and was assessed with tension.  In July 1978, the Veteran reported tingling along the left arm and fingers past the left shoulder.  The neck had full range of motion with pain and vertebral tenderness and he was assessed with sensation changes along the left C-8 dermatome and a possible lesion of the left C-8 vertebrae.  Post-service treatment records show that in February 1990 the Veteran reported left-side neck pain radiating to the left shoulder.  He had pain with lateral bending of the neck and tenderness.  He was assessed with facet syndrome and x-rays showed posterior subluxation of C3-C4.  At his orthopedic consultation, the Veteran was assessed with cervical posterior subluxation. 

VA provided the Veteran with an examination in April 2015 in effort to determine whether his current neck disability was related to service.  After examining the Veteran, the examiner diagnosed him with cervical strain and degenerative disc disease.  He stated that imaging studies documented arthritis.  He opined that the Veteran's cervical condition was less likely than not incurred in or caused by service due to lack of data.  He reasoned that medical records show one incident of neck pain in May 1976 due to bad posture while sleeping and that no other medical records in reference to his neck condition exist from then to the present.  Significantly, however, service treatment records document complaints and treatment for the Veteran's neck and left shoulder in 1961, 1977, and 1978, including a possible lesion of the C-8 vertebrae.  The Veteran was also assessed with cervical posterior subluxation in 1990.  As such, the Board finds that this opinion is inadequate.  The examiner's statements regarding the Veteran's diagnoses and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As the VA examiner's opinion is based on an inaccurate factual basis, an addendum opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Updated private and VA treatment records should be requested on remand.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for a psychiatric condition or neck condition.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records dating from December 2008 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, obtain an addendum mental disorders opinion.  The Veteran's claims file must be made available to the examiner.  The need for another examination is at the discretion of the medical professional offering the addendum opinion.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should provide the following:

a. Identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from May 2008 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of depressive disorder, chronic anxiety, situational anxiety, and acute situational maladjustment.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that depressive disorder is not a current disability, then the explanation should include a discussion of the medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not. 

In providing this opinion, the examiner should comment on the significance, if any, of the reports of anxiety and stress during service, including diagnosis of situational anxiety, problems with supervisors, and his suicide attempt following his retirement from service.  In doing so, the examiner should address the Veteran's assertion that these episodes represented a manifestation of his psychiatric symptoms during service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the above actions and associating any additional records with the claims file, obtain an addendum medical opinion from a VA physician with appropriate expertise (from a medical professional other than the April 2015 examiner) to determine the etiology of the Veteran's neck condition.  A medical professional with expertise in orthopedics is preferred but not required.  The need for another examination is at the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.  

Based on this review, the examiner is asked to address each of the following questions:

a. The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the neck disability arose during service or is otherwise related to any incident of service.  Please explain why or why not. 

The examiner should carefully consider the Veteran's lay statements regarding the onset of his neck and shoulder symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the neck disability over time, to include multiple reports of neck and shoulder pain during service and his February 1990 diagnoses of facet syndrome and cervical posterior subluxation. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




